934 F.2d 322
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.William Lawrence NEWMAN, Petitioner-Appellant,v.UNITED STATES of America, Respondent-Appellee.
No. 90-6413.
United States Court of Appeals, Sixth Circuit.
May 31, 1991.

1
Before NATHANIEL R. JONES and ALAN E. NORRIS, Circuit Judges, and JOINER, Senior District Judge.*

ORDER

2
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
William Lawrence Newman appeals the denial of his motion to vacate sentence filed under 28 U.S.C. Sec. 2255.  Newman pleaded guilty to kidnapping, use of a firearm in the commission of a felony, and to two counts of bank robbery in the district court in 1973.  Newman was sentenced to a cumulative term of 21 years imprisonment.


4
Newman filed his motion to vacate sentence pro se in the district court in May 1989, alleging:  (1) that his guilty pleas were not knowing, intelligent, and voluntary;  and (2) that he received ineffective assistance of counsel.  The district court dismissed Newman's ineffective assistance of counsel claim, but appointed counsel to represent him and referred the motion to the magistrate for a hearing with respect to his claim that his guilty pleas were involuntary.  An evidentiary hearing was conducted, and the magistrate recommended that the motion to vacate be denied.  The district court adopted the magistrate's recommendation and denied the motion over Newman's objections.


5
On appeal, petitioner is represented by counsel and reiterates his contention that his guilty pleas were involuntary.  Upon consideration, we conclude that the district court's finding that petitioner had been advised by his attorney of his right not to testify at trial without recrimination and of his right to confront witnesses is not clearly erroneous.    See United States v. Owens, 882 F.2d 1493, 1501-02 n. 16 (10th Cir.1989).  Accordingly, we affirm the judgment of the district court for the reasons stated in the magistrate's report and recommendation entered August 22, 1990, and adopted by the district court by its order entered October 1, 1990.  Rule 9(b)(3), Rules of the Sixth Circuit.



*
 The Honorable Charles W. Joiner, Senior U.S. District Judge for the Eastern District of Michigan, sitting by designation